Ingraham, J.:
By chapter 57 of the Laws of 1896 the commissioner of stree.t improvements of the twenty-third and twenty-fom’th wards pf the-city of Hew York was directed, within one month after the passage of the act, to lay out and establish an approach and entrance to the Grand Boulevard and Concourse in the city of -Hew York. The act then specified the real property upon which this approach wás to be constructed, and provided: “ And the said commissioner of street improvements shall cause to be made three similar maps or plans or profiles of the said approach and entrance to the Grand Boulevard, and Concourse, so to be laid Out as aforesaid, -showing the location, width, course, windings and grades of '.such approach and entrance to the Grand Boulevard and Concourse, which maps, plans and profiles shall be certified to, by the said commissioner of. street improvements,” and filed as in the act .provided. The act - then provided for the condemnation. of the property to- be taken for such improvements..
Hot'hing seems to have been done under that act during the. year 1896, and by chapter 679 of the Laws of 1897, section 1 of.' the -act was amended.- The section, as amended, after describing the prop- ■ erty to be taken, provided: “And. the-said commissioner of street,improvements shall cause to be made three similar maps or plans of *65profiles of the said approach and entrance to the Grand Boulevard and Concourse, so to be laid out as aforesaid, showing the location, width,, course, windings and grades of such approach and entrance to the Grand Boulevard and Concourse, which maps, plans and profiles shall be certified to by the said commissioner of street improvements,” and filed as therein provided.
After this act was passed and before the commissioner acted under it, the new charter of the city of New York (Laws of 1897, chap. 378) went into effect. By section 526 of .the charter the office of commissioner of street improvements of the twenty-third and twenty-fourth wards was abolished and all his powers, privileges and duties were devolved upon the commissioner of highways of the city of New York, and were to be exercised and performed by him according to the provisions of the act. Section 455 of the charter provides that “ the commissioner of water supply, the commissioner of highways, and the commissioner of sewers, shall each appoint, without definite term, when thereto authorized by the board of public improvements, a consulting engineer to their respective departments, who shall be an expert in all matters relating to the work performed by the department in which he is appointed and who shall have had at least fifteen years experience as a civil engineer.” By section 456 the commissioner at the head of each of these departments was given power to appoint clerks and subordinates and to fix and regulate their salaries within the limits of the appro-. priation duly made therefor; and by section 457 the commissioner at the head of each of the said departments was required to prepare and execute all contracts authorized by the board of public improvements, or by said board and the municipal assembly for his department, arid to “ make and cause to be made all surveys, maps, plans, estimates and drawings of all works relating to his department.”
Nothing seems to have been done in relation to this work until the 7th of November, 1901. On that day the board of public improvements passed a resolution “that in pursuance o'f section 455 of the Greater New York Charter, authority be and is hereby granted to the Oommissioner of Highways to appoint a Consulting Engineer on the work of constructing an approach to the Central Bridge (One Hundred and Fifty-fifth street) to the junction with the *66Grand Boulevard and Concourse at East One Hundred and Sixty-first Street, in the Borough of the Bronx.” On the 12th day of November, 1901, the commissioner wrote a letter to the plaintiff as follows:
“ Deab Sib.&emdash; In accordance' with resolution as passed by the Board of Public Improvements at the meeting of said Board, held on Wednesday, November 6th,* and pursuant to Section 455 of the Greater New York Charter, and the provisions of Sections 1 and 2 of Chapter 57 of the Laws of 1896, as amended by Chapter 679 of the Laws of 1897, you are hereby appointed Consulting Engineer in the matter of the laying out, establishing and constructing an approach and entrance to the Grand Boulevard and Concourse from the Central Bridge (155th Street) to the junction of said approach with the Grand Boulevard" and Concourse at or near 161st Street, Borough of the Bronx. ' ■
“As Consulting Engineer you will furnish your own services and make, at your own expense, all the necessary plans, both in general and detail, for retaining walls, slopes, embankments, substructures, masonry, steel work and all other work of whatsoever nature necessary in the construction of approach, from Central Bridge to the Grand Boulevard and Concourse, as stated above, together with the drawing up for approval of all necessary specifications, contract's, etc
“You will report to Mr. Josiah A: Briggs, Chief Engineer, Department of Highways, Borough of the Bronx, from whom you will receive the necessary instructions for your guidance.
“For the furnishing of above services you will be paid five (5) per centum of the cost of the work, payable as follows:
“ Two (2) per cent, on the estimated cost of the work, payable when specifications and preliminary general plans and details have been drawn up and approved by the Commissioner of Highways.
“ Three (3) per cent, on the actual cost of the work payable from ■ time to time during the progress of %ame and in accordance with, amounts returned on payments as due contractor.
“ Respectfully,
“JAMES P. KEATING,
“ Commissioner of Highways.”
*67Upon the receipt of this communication the plaintiff at once reported to the chief engineer in the department, and by the end of December he had prepared the plans for the construction of the approach, which were submitted to the commissioner of highways and approved by him on the 26th day of December, 1901. He claims to recover the compensation of two per cent upon the estimated cost of this work, such cost being estimated in three aspects: First, as a safe maximum cost, $662,500; second, as a reasonable cost likely to be met, based on quantities in estimate, $490,800; thwd, as k possible minimum cost, $420,000. So far as appears, this was. the last that had been heard of this construction ; the plans were never used by the city, and the city obtained no possible benefit from the belated activity of the commissioner and the celerity with which, the plaintiff made the plans and specifications and drawings necessary for this important work.
At the end of the case the court directed a verdict for the defendant. The plaintiff seeks to establish his right to recover, and claims that under the act of 1896, as amended by the act of 1897, there was an implied authority given to the commissioner of highways to construct this approach and to make such contracts as were necessary to carry out the intention of the Legislature, and that to enable him to construct such an approach the assistance of an architect or engineer was necessary. I do not think that this position can be sustained. The duty imposed upon the commissioner of street improvements for the twenty-third and twenty-fourth wards of the city of Hew York was to lay out and establish an approach and entrance to the Grand Boulevard and Concourse in the city of Hew York, and he was directed to cause to be made three similar maps or plans or profiles of such approach and entrance showing the location, width, course, windings and grades thereof. There was nothing in this act which expressly authorized the commissioner to construct a masonry and iron viaduct or structure at the expense of the city of Hew York of between $400,000 and $700,000. Hor did the direction contained in the act require him to employ an architect to make plans for the structure. When the power or duty imposed upon this commissioner of street improvements was transferred to the commissioner of highways of the city of Hew York, he was then required to perform the duties imposed upon him in 'accordance with .the char*68ter of the city, and certainly under the charter the commissioner of highways was not authorized' to construct this approach or to procure plans and specifications and contracts for its construction.
Section 413 of the charter provides that “ Any public work or improvement within the cognizance and control of any one or more of the departments of the commissioners who constitute. the board of public improvements, that may be the subject of a. contract, must "’first be duly authorizéd and approved by a resolution of the board of public improvements and an ordinance or resolution of the municipal assembly. But no public-work or improvement, involving an assessment for benefit, shall be so authorized until there has been presented to the board of public improvements an estimate in writing, in such detail as the board may direct, of the cost of | the proposed work or improvement, and a statement of the assessed value, according to the last .preceding tax-roll, of the real estate included within the probable area of assessment.”
It is not alleged that this section was complied with. ■ Before any contract could be made in relation to this improvement, the improve- • inent must first be duly authorized and approved by a resolution of the board of public improvements and an ordinance or resolution of the mfinicipal assembly, and this improvement, as-such; was never authorized. The resolution of the board of public improvements which, in pursuance of section 455 of the charter, gave authority to the com.missioner of highways to appoint a.consulting engineer1 of the work of constructing an approach to the central bridge^ was not an authorization and approval of the public work or improvement required ■ by section 413 of the. charter,, and there is no evidence that the municipal assembly acted upon the question at all. • This resolution,' however, was simply to authorize the commissioner to appoint a consulting engineer who would be a subordinate in his department. It gave no right to make a special contract with him for his com- . peñsation, except so far as the commissioner was authorized to fix his salary which must be' within the appropriation for his department, as to which there is no evidence. It seems to me that the.' , act of 1896, as amended by the act of 1897, contained no authority • for the commissioner to take any' action in relation to the construction of the approach, and that the duties strictly imposed upon him by the act. simply had relation to laying out the approach and mak*69i'n-g the necessary pl^ns so that proceedings might be taken by the city to acquire the property necessary therefor.
The plaintiff also insists that this contract was authorized by section 455 of the charter, which permits the commissioner of highways, when authorized by the board of public improvements, to appoint a consulting engineer to the department, but this alleged contract under which the plaintiff claims does not make the plaintiff a consulting engineer of the department. The plaintiff was appointed consulting engineer in the matter of laying out, establishing and constructing an approach and entrance to the Grand Boulevard and Concourse and as such he was required to furnish his own services and to make at his own expense “ all the necessary plans, both in general and detail, for retaining walls, slopes, embankments, substructures, masonry, steel work and all other work of whatsoever nature necessary in the construction of approach, from Central Bridge to the Grand Boulevard and Concourse, as stated above, together with the drawing up for approval of all necessary specifications, contracts, etc.” And for the furnishing of such services he was to be paid five per cent of the cost of the work. The appointment of a consulting engineer was entirely distinct from this employment to furnish, at his own ex|iense, these plans and specifications and contracts for an improvement which had not been authorized as required by section 413 of the charter, and for which no plans were necessary, as, so far as appears, even the title to the property had not been acquired. Assuming that the commissioner had power to appoint the plaintiff as consulting engineer in his department, there was no power to make a contract with him as such consulting engineer to furnish plans and specifications and contracts for the construction of a work not authorized. Such a contract was not fixing the salary of a consulting, engineer within the provisions of section 456 of the charter. No plans, specifications and contracts foT the construction of the approach were required until the improvement was authorized by the proper- municipal authorities. The preparation of the plans, specifications and contract was a part of the work of constructing the approach, and authority to appoint a consulting engineer gave the commissioner no authority to make a contract for the preparation of plans, specifications and contract for-an improvement not legally authorized by the proper municipal authorities,
*70An entirely different question would be presented if, after these plans and specifications had been furnished under such a contract,, proper proceedings - had been taken by which ■ this structure had been authorized and the plans, specifications and contract made by the plaintiff had been accepted and used by the city, and the approach constructed under it; but in the absence of any stich evidence there was no legal obligation on the part o.f the city to pay for the services rendered by the plaintiff.
I think, therefore, that the judgment appealed from should he affirmed, with costs.
O’Brien, P. J., McLaughlin, Laughlin and Clarke, JJ., concurred.
Judgment affirmed, with costs.

 Sic.